DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .This office action is a response to an application filed 03/18/2014 wherein claims 1 – 6 are pending and ready for examination.  

                                  Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 07/10/2020, 08/11/2020, 09/10/2020, and 12/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, 25, and 26, of U.S. Patent No. 9998453. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 16/914,476
US Patent No. 10728761
1. A method comprising:
monitoring input-unit gestures and interactions of a user that inputs data through an electronic device towards a computerized system;



wherein said analysis comprises: (al) presenting to said user a form having a plurality of multiple-choice questions, including therein a first multiple-choice question and a second multiple-choice question; (a2) defining, via at least one of: (A) a set of pre-defined rules, (B) a lookup table,

that a particular type of choice change, that is performed in the first multiple-choice question in accordance with pre-defined timing rules and pre-defined context rules, is to be handled as a beautifying correction which increases the benefit that said computerized system provides to said user; (a3) defining, via at least one of: (A) said set of pre-defined rules, (B) said lookup table,

that a particular type of choice change, that is performed in the second multiple-choice question in accordance with pre-defined timing rules and pre-defined context rules, is to be handled as a non-beautifying correction which does not increase the benefit that said computerized system provides to said user; (b1) detecting that said user selected a first choice in said first multiple-choice question, and then changed said first choice to a first replacement choice; (b2) based on definitions made in step (a2) with regard to said first multiple-choice question, and by taking into account at least a first context and a first timing in which step (bl) was performed, determining that changes that the user performed in step (b1) in the first multiple- choice question are a beautifying correction that was performed by said user via said electronic device in order to increase the benefit that said computerized system provides to said user, and triggering a determination that the first replacement choice is false; (cl) detecting that said user selected a second choice in said second multiple-choice question, and then changed 



monitoring input-unit gestures and interactions of a user that inputs data through an electronic device;


has intentionally inputted through said electronic device data that said user knows to be false;

wherein said analysis comprises:(al) presenting to said user a form having a plurality of multiple-choice questions, including therein a first multi-choice question and a second multi-choice question;
 a2) defining, via at least one of: (A) a set of pre-defined rules, (B) a lookup table,
that a particular type of choice change, that is performed in the first multiple-choice
question, is to be handled as a beautifying correction;
(a3) defining, via at least one of: (A) said set of pre-defined rules, (B) said lookup table,

that a particular type of choice change, that is performed in the second multiple-choice
question, is to be handled as a neutral correction or as a derogatory correction;
(b1) detecting that said user selected a first choice in said first multiple-choice question, and then changed said first choice to a first replacement choice;
(b2) based on definitions made in step (a2) with regard to said first multiple-choice question,  determining that changes that the user performed in step (b1) in the first multiple-choice question are a beautifying correction, and triggering a determination that the first replacement choice is false and was selected by the user with an intent to lie;
(cl) detecting that said user selected a second choice in said second multiple-choice question, and then changed said second choice to a second replacement choice;
(c2) based on definitions made in step (a3) with regard to said second multiple-choice
question, determining that changes that the user performed in step (cl) in the second 

wherein said method is implemented by a hardware processor which (i) does not have
a-priori knowledge whether the first choice is true or false and (ii) does not have a-priori
knowledge whether the second choice is true or false.
25. The process of claim  26,
wherein said process is implemented by a hardware processor which (i) does not have
a-priori knowledge whether the first choice is true or false and (ii) does not have a-priori knowledge whether the second  choice is true or false.
3. Claim 3 is a system that is directed to the method of claim 1.  Therefore, claim 3 is subjected to the same double patent rejection of issued patent claim 26 as set forth in claim 1.

4. Claim 4 is a system that is directed to the method of claim 2.  Therefore, claim 4 is rejected for the reasons as set forth in claim 2.

5. A system comprising:

one or more processors, operably associated with one or more memory units,

wherein the one or more processors are configured to:

monitor input-unit gestures and interactions of a user that inputs data through an electronic device towards a computerized system based on analysis of said input-unit gestures and interactions, determine that said user has inputted through said electronic device data that said user knows to be false in order to increase a benefit that said computerized system provides to said user;


accordance with pre-defined timing rules and pre-defined context rules, is to be handled as a beautifying correction which increases the benefit that said computerized system provides to said user; (a3) define, via at least one of: (A) said set of pre-defined rules, (B) said lookup table, that a particular type of changes to data, that is entered in said second data-entry field in accordance with pre-defined timing rules and pre-defined context rules, is to be handled as a non-beautifying correction which does not increase the benefit that said computerized system provides to said user; (b1) detect that said user typed via a keyboard a first value into said first data-entry field, and then changed said first value to a first replacement value; (b2) based on per-field definitions made in step (a2), and by taking into account at least a first context and a first timing in which step (b1) was performed, determine that changes that the user performed in step (b1) in the first data-entry field, are a beautifying correction that was performed
by said user via said electronic device in order to increase the benefit that said computerized system provides to said user, and triggering a determination that the first replacement value is false; (cl) detect that said user typed via said keyboard a second value into said second data-entry field, and then changed said second value to a second replacement value; (c2) based on per-field definitions made in step (a3), and by taking into account at least a second context and a 
user performed in step (cl) in the second data-entry field, are a non-beautifying correction which does not trigger a determination that the second replacement value is false.
plurality of data-entry fields, including therein a particular first data-entry field and a second data-entry field; (a2) defining, via at least one of: (A) a set of pre-defined rules, (B) a lookup table,
that a particular type of changes to data, that is entered in said first data-entry field, is to be handled as a beautifying correction; (a3) 

that a particular type of changes to data, that is entered in said second data-entry field, is to be handled as a neutral correction or as a derogatory correction; (bl) detecting that said user typed via a keyboard a first value into said particular first data- entry field, and then changed said first value to a first replacement value; (b2) based on per-field definitions made in step (a2), determining that changes that the user performed in step (b1) in the first data-entry field, are a beautifying correction, and triggering a determination that the first replacement value is false and was entered by the user with an intent to lie; (cl) detecting that said user typed via said keyboard a second value into said second data- entry field, and then changed said second value to a second replacement value; c2) based on per-field definitions made in step (a3), determining that changes that the user performed in step (cl) in the second data-entry field, are not a beautifying correction, but rather are a neutral correction or a derogatory correction; and triggering a determination that the second replacement value is not necessarily false and was not necessarily entered by the user with an intent to lie




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491Date: 10/18/2021